PER CURIAM.
Having considered the appellant’s response to this Court’s order, dated November 15, 2002, we dismiss this appeal for lack of jurisdiction. The order on appeal, Order Dismissing Case in Part and Order to Show Cause, dated September 23, 2002, is neither a final appealable order nor an appealable partial final order where an interrelated claim for mandamus is pending below. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99-100 (Fla.1974); Fla. R.App. P. 9.110(k), (m). The appellant’s Motion for Enlargement of Time to File Appeal, filed January 6, 2003, is denied.
DISMISSED.
BARFIELD, POLSTON and HAWKES, JJ., Concur.